
	

114 HR 521 RH: To provide for the conveyance of certain property to the Yukon Kuskokwim Health Corporation located in Bethel, Alaska.
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 163
		114th CONGRESS
		1st Session
		H. R. 521
		[Report No. 114–217, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			July 22, 2015
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		
			July 22, 2015The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
			For text of introduced bill, see copy of bill as introduced on January 22, 2015
		A BILL
		To provide for the conveyance of certain property to the Yukon Kuskokwim Health Corporation located
			 in Bethel, Alaska.
	
	
		1.Conveyance of property
 (a)In generalAs soon as practicable after the date of the enactment of this Act, but not later than 180 days after such date, the Secretary of Health and Human Services (referred to in this Act as the Secretary) shall convey to the Yukon Kuskokwim Health Corporation located in Bethel, Alaska, all the right, title, and interest of the United States in and to the property described in section 2 for use in connection with health and social services programs. The Secretary’s conveyance of title by warranty deed under this section shall, on its effective date, supersede and render of no future effect any quitclaim deed to the property described in section 2 executed by the Secretary and the Yukon Kuskokwim Health Corporation.
 (b)ConditionsThe conveyance of the property under this Act— (1)shall be made by warranty deed;
 (2)shall not require any consideration from the Yukon Kuskokwim Health Corporation for the property; (3)shall not impose any obligation, term, or condition on the Yukon Kuskokwim Health Corporation; and
 (4)shall not allow for any reversionary interest of the United States in the property. 2.Property describedThe property, including all land and appurtenances, described in this section is that property included in U.S. Survey No. 4000, Lot 2, township 8N, Range 71W, Seward Meridian, containing 22.98 acres.
		3.Environmental liability
 (a)In generalNotwithstanding any other provision of law, the Yukon Kuskokwim Health Corporation shall not be liable for any soil, surface water, groundwater, or other contamination resulting from the disposal, release, or presence of any environmental contamination, including any oil or petroleum products, or any hazardous substances, hazardous materials, hazardous waste, pollutants, toxic substances, solid waste, or any other environmental contamination or hazard as defined in any Federal or State of Alaska law, on any of the property described in section 2 on or before the date on which the property is conveyed to the Yukon Kuskokwim Health Corporation.
 (b)EasementThe Secretary shall be accorded any easement or access to the property conveyed under this Act as may be reasonably necessary to satisfy any retained obligation or liability of the Secretary.
 (c)Notice of hazardous substance activity and warrantyIn carrying out this Act, the Secretary shall comply with section 120(h)(3) (A) and (B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)(A)).
			
	
		July 22, 2015
		Reported from the Committee on Natural Resources with an amendmentJuly 22, 2015The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
